UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

HAZEL MATERA,

Plaintiff,
Civil Action No. 20-10380 (MAS) (DEA)

v.
MEMORANDUM ORDER

ANDREW D. MISICKO, et al.,

Defendants.

 

 

This matter comes before the Court upon Defendant Andrew D. Misicko’s (‘“Misicko” or
“Defendant”) Motion to Dismiss. (ECF No. 9.) Plaintiff Hazel Matera (‘Plaintiff’) opposed
Defendant’s Motion (ECF No. 11), and Defendant filed a reply (ECF No. 12).

This matter arises out of two motor vehicle accidents. The first accident occurred in
Cumberland County, Pennsylvania, on or about August 15, 2018. (Compl. § 17, ECF No. 1.) In
the first accident, Plaintiff was a passenger in a vehicle rear-ended by Misicko’s vehicle. (/d.
fl 18-19.) The second accident occurred on the New Jersey Turnpike near New Brunswick, New
Jersey, on January 10, 2019. (id. | 9.) With respect to the second accident, Plaintiff alleges that
the driver, Robert C. Leatherwood (“Leatherwood”), negligently and carelessly operated his motor
vehicle, which caused a collision. (/d. J 10.) Plaintiff brought the within action against Misicko
and Leatherwood, alleging injuries from both accidents. (/d. J] 11-13, 19-21.) Misicko, a resident
of Pennsylvania, moves to dismiss, arguing that Plaintiff has not established that Misicko has

sufficient contacts with New Jersey, the forum state. (Def.’s Moving Br. *7,! ECF No. 9.)

 

' Because Defendant’s brief did not contain page numbers, the Court references the page numbers
on the ECF headers.
Once a defendant has moved to dismiss an action pursuant to Rule 12(b)(2), “the plaintiff
must prov[e] by affidavits or other competent evidence that jurisdiction is proper.” Metcalfe v.
Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009) (alteration in original) (internal
quotation marks and citation omitted). This “inherently ... requires a resolution of factual issues
outside the pleadings [such as] whether in personam jurisdiction actually lies.” Time Share
Vacation Club v. Atl. Resorts, Lid., 735 F.2d 61, 66 n.9 (3d Cir. 1984). “A plaintiff can meet the
burden of proof and present a prima facie case for the [C]ourt’s exercise of personal jurisdiction
by establishing with reasonable particularity sufficient contacts between the defendant and the
forum state.” Machulsky v. Hall, 210 F. Supp. 2d 531, 537 (D.N.J. 2002) (internal quotation marks
omitted).

Here, Plaintiff has failed to meet her burden of establishing competent evidence that
jurisdiction is proper in New Jersey against Misicko. The car accident involving Plaintiff and
Misicko occurred in Pennsylvania. (Compl. J] 16-17.) Misicko also resides in Shermans Dale,
Pennsylvania, where he has lived both prior to and subsequent to the date of the accident. (Def.’s
Moving Br. *4.) Significantly, Plaintiff has not provided any evidence that Defendant has
sufficient minimum contacts with the State of New Jersey to establish personal jurisdiction. (See
generally Pl.’s Opp’n Br., ECF No. 11-10.) The requirement that personal jurisdiction “be met as
to each defendant over whom a state court exercises jurisdiction” is therefore not satisfied here.
Rush v. Savchuk, 444 U.S. 320, 332 (1980).

Having found that the Court lacks personal jurisdiction over Misicko, the Court now
considers whether transfer is appropriate. Whenever a civil action is filed in a court that lacks
jurisdiction, “the [C]ourt shall, if it is in the interest of justice, transfer such action . . . to any other

such court... in which the action... could have been brought at the time it was filed[.]” 28 U.S.C.
§ 1631; see also Island Insteel Sys., Inc. v. Waters, 296 F.3d 200, 218 n.9 (3d Cir. 2002) (noting
that § 1631 permits transfer where the court lacks personal jurisdiction). A decision to transfer
under § 1631 is largely discretionary and may be taken sua sponte by the Court. Lozinski v. Black
Bear Lodge, LLC, No. 16-7963, 2017 WEL 1380416, at *4 (D.N.J. Apr. 10, 2017); See also Chavez
v. Dole Food Co., 836 F.3d 205, 224 (3d Cir. 2016) (finding that 28 U.S.C. § 1631 is the preferred
statute that “governs transfer when there is ‘a want of jurisdiction’”).? This Court finds that it is in
the interest of justice to sever the action against Misicko and to transfer the matter to a proper
venue, The matter will be transferred to the United States District Court, Middle District of
Pennsylvania. This venue is appropriate as the location of the accident and the Defendant’s current
residence are both located within its jurisdiction.

Accordingly,

IT IS on this 30th day of June, 2021, ORDERED that:

1. Defendant’s Motion to Dismiss (ECF No. 9) is DENIED.

2. Plaintiff's alternative request to transfer (ECF No. 11) is GRANTED.

3. The Clerk of the Court shall sever and transfer the matter with respect to Misicko

to the Middle District of Pennsylvania.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

? The Court would reach the same conclusion pursuant to 28 U.S.C. § 1406(a).
3
